Citation Nr: 1134237	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-22 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2004 rating decision of Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for diabetes mellitus, type II.  The Veteran sent a letter to VA indicating that he had relocated to Missouri, and requested that his claims file be transferred to the St. Louis, Missouri RO.  The Veteran's claim is now under the jurisdiction of the St. Louis, Missouri RO.  

In June 2009, the Board remanded the instant claim.  This case is now ready for appellate review.  


FINDING OF FACT

The Veteran's diabetes mellitus, type II, is not causally or etiologically related to service. 


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated during active service, nor may it be presumed to have been incurred. 38 U.S.C.A. §§ 1101, 1110, 1112 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in February 2004 and March 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran's service personnel and treatment records have been obtained and are associated with the claims file, as have all identified post service treatment records.  While the Veteran has not been provided a VA examination in connection with his claim, such an examination is not necessary in this case.

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in virtually every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).  

In determining that obtaining a VA examination and/or VA medical opinion is not necessary to adjudicate this appeal, the Board finds the Veteran's initial report that he served in Vietnam during his service is not credible.  His DD Form 214 was reflective of a Vietnam Service Medical Purple Heart, and a Vietnam Defense Service Medal.  However, the DD Form 214 also indicated that he had no foreign and/or sea duty.  

The Board remanded the claim in June 2009, in part, to verify if the Veteran served in Vietnam during his period of active service.  A formal request to furnish dates of service in Vietnam was answered that there was no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam.  Moreover, the Veteran informed his representative in May 2007 that he did not serve in Vietnam.  Further, the record does not show that his claimed diabetes mellitus, type II had its onset in service or within one year of service discharge or that diabetes mellitus was etiologically related to his active service.  

Indeed, as will be explained below, had exposure to Agent Orange been established, the presumption of service connection for diabetes mellitus would have attached, which would have negated the need for an examination.  However, the Veteran has not provided a scintilla of evidence documenting a diagnosis of diabetes mellitus in service or for many years thereafter.  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claims of service connection since it could not provide evidence of a past event.  

Significantly, the Board remanded the instant claim to search for records claimed by the Veteran to be connected with his diabetes mellitus, type II claim.  The Veteran claimed in his Notice of Disagreement in February 2004, that he received treatment for "high sugar counts" at the Balboa Naval Hospital in 1968 during service, and at VA Medical facilities in Kansas City from 1969 to 1970, in Lakeside in Chicago in 1972, and in Leavenworth from 1970 to the present.  

On remand, the Board received a letter of unavailability of service treatment records indicating no treatment at the Balboa Naval Hospital for "high sugar counts" in 1968, unavailability of any records from the Chicago VA Medical Center or its associated community-based outpatient treatment clinic in Lakeside in 1972, nor any VA treatment records prior to 1986 from the Dwight D. Eisenhower VA Medical Center in Leavenworth, Kansas or its associated community-based clinic in Kansas City, Kansas.  The Board was informed that all efforts to obtain the medical information claimed, had been exhausted, and any further attempts would be futile.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 16 Vet. App. 183 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal

The Veteran claims, in essence, that service connection is warranted for diabetes mellitus, type II based upon service incurrence.  He stated that he had "high blood sugar counts" that were treated in service.  In the alternative, he has indicated that he was exposed to Agent Orange in Vietnam.  

Applicable law provides that service connection will be granted if it is shown that a veteran suffers from a disability resulting from an injury suffered or a disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for certain chronic diseases, such as diabetes mellitus, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  In addition, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must contain:  (1) Medical evidence of a current disability, (2) medical evidence or in certain circumstances, lay testimony of an in-service incurrence or aggravation of injury or disease, and (3) medical evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the law provides that the Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  However, as indicated above, notwithstanding the foregoing, regulations provide that service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).

The Board will first address the Veteran's contentions that his diabetes mellitus, type II, is due to his exposure to herbicides during his active service in Vietnam.  

The record does not show that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Initially, the Veteran claimed in his November 2003 claim that he was exposed to Agent Orange in Vietnam.  A formal request regarding the Veteran's active service indicated, in pertinent part, that there was no evidence that the Veteran had any service in the Republic of Vietnam.  Thereafter, he informed his representative that he did not serve in Vietnam and was no longer claiming herbicide exposure.  Therefore, the probative evidence is against a finding that the Veteran was exposed to herbicides.  Therefore, an award of presumptive service connection for diabetes mellitus, type II, based on herbicide exposure is not warranted.   

Next, where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). However, the evidence does not show a causal relationship between the claimed disorder diabetes mellitus, type II and any other incident of active service, as will be discussed below.  

Service treatment records do not reveal findings, treatment, or diagnosis for diabetes mellitus.  His November 1969 separation examination revealed a normal endocrine clinical evaluation.  As such, diabetes mellitus was not shown in service.

Next, post-service evidence does not reflect symptomatology associated with diabetes mellitus, until 2003, more than 30 years following separation from service.  The medical evidence of record shows numerous normal glucose findings prior to his diagnosis of diabetes mellitus, type II in 2003.  Specifically, in December 1970, when the Veteran was hospitalized for his feet, laboratory findings connected with his hospitalization indicated that fasting blood glucose was normal.  The Board also emphasizes the multi-year gap between discharge from active duty service (1969) and initial reported symptoms related to diabetes mellitus in 200.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Therefore, for the sake of being thorough, the Board finds that the competent evidence does not reflect continuity of symptomatology.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, no medical professional has established a relationship between diabetes mellitus and the Veteran's active duty.  The Board has considered the Veteran's statements asserting a nexus between his currently-diagnosed diabetes mellitus and active duty service.  However, aside from his initial contention that this disorder was the result of in-service exposure to Agent Orange, and his later contention that he had "high sugar counts" in service, he has not presented any evidence of either of his theories for service connection, other than his own statements of such.  

The Board emphasizes that diabetes mellitus is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer).  Moreover, such competent evidence of onset of diabetes mellitus, type II, has been provided by the medical personnel, which indicated that the Veteran had a new onset of diabetes mellitus in November 2003, which the evidence shows was not in service, nor within one year of service discharge, but was many years after service discharge.  

In sum, the evidence does not support a grant of service connection for diabetes mellitus, type II.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


